EX-99.1 For Additional Information, please contact COMM 2012-CCRE2 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-CCRE2 Payment Date: 9/15/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Supplemental Reporting 27 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Wells Fargo Bank, National Association Midland Loan Services Park Bridge Lender Services LLC 60 Wall Street Three Wells Fargo, MAC D1050-084 A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10005 401 S. Tryon Street, 8th Floor 10851 Mastin Street, Building 82 40th Floor Charlotte, NC 28202 Overland Park, KS 66210 New York, NY 10016 Contact: Helaine M.
